     Case 2:19-cv-04237-SVW-PJW Document 17 Filed 06/12/19 Page 1 of 2 Page ID #:345


       Brandon S. Reif, Esq. (State Bar No. 214706)
 1     E-Mail: BReif@ReifLawGroup.com
       REIF LAW GROUP, P.C.
 2     1925 Century Park East - Suite 1700
       Los Angeles, California 90067
 3     Telephone: (310) 494-6500
 4     F. Jason Seibert, Esq. (Pro Hac Vice application forthcoming)
       E-Mail: Jason@seibert-law.com
 5     SEIBERT LAW
       6007 Greenway Manor Lane
 6     Spring, Texas 77373
       Telephone: (971) 235-5764
 7
       Attorneys for Defendant David C. Silver
 8

 9                                   UNITED STATES DISTRICT COURT

10                            FOR THE CENTRAL DISTRICT OF CALIFORNIA

11                                                           Case No. 2:19-cv-04237-SVW-PJW
      NANO FOUNDATION, LTD., a New York non-
12    profit corporation; and
      COLIN LEMAHIEU, an individual;                         NOTICE OF SPECIAL MOTION BY
13                                                           DEFENDANT DAVID C. SILVER’S TO
                      Plaintiffs,                            STRIKE COMPLAINT PURSUANT TO
14                                                           CAL. CODE CIV. PROC. § 425.16
              v.
15
      DAVID C. SILVER, an individual;                        Date:     August 5, 2019
16                                                           Time:     1:30 p.m.
                      Defendant.                             Judge:    Hon. Stephen V. Wilson
17                                                           Crtrm:    10A - 10th Floor
18

19

20     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

21            PLEASE TAKE NOTICE that on Monday, August 5, 2019, at 1:30 p.m., or as soon

22     thereafter as may be heard in the Courtroom of the Honorable Judge Stephen V. Wilson of the United

23     States District Court for the Central District of California, located at U.S. Courthouse, 350 West 1st

24     Street, 10th Floor - Courtroom 10A, Los Angeles, CA 90012, Defendant DAVID C. SILVER (“Mr.

25     Silver”), by and through undersigned counsel, shall and hereby does move the Court, pursuant to

26     California Code of Civil Procedure section 425.16, for an order striking Plaintiffs’ Complaint against

27     Mr. Silver for: (1) defamation, (2) trade libel, and (3) intentional interference with a prospective

28     economic advantage; and dismissing Plaintiffs’ Complaint against Mr. Silver in its entirety.

                                             1        Case No. 2:19-cv-04237-SVW-PJW
            NOTICE OF SPECIAL MOTION BY DEFENDANT DAVID C. SILVER’S TO STRIKE
                    COMPLAINT PURSUANT TO CAL. CODE CIV. PROC. § 425.16
     Case 2:19-cv-04237-SVW-PJW Document 17 Filed 06/12/19 Page 2 of 2 Page ID #:346



 1            This Motion is based on this Notice of Motion and Motion; the Memorandum of Points and
 2     Authorities in support the Motion submitted herewith; the concurrently filed Declaration of David C.
 3     Silver; all papers and pleadings on file in the action; any reply papers; and any oral argument or other
 4     evidence that the Court may entertain at the hearing on this Motion.
 5            This motion is made following the conference of counsel pursuant to Local Rule 7-3, which
 6     took place on June 3, 2019.
 7

 8                                                          Respectfully submitted,
 9                                                          By: /s/ Brandon S. Reif
                                                            Brandon S. Reif, Esq. (State Bar No. 214706)
10                                                          E-Mail: BReif@ReifLawGroup.com
                                                            REIF LAW GROUP, P.C.
11                                                          1925 Century Park East - Suite 1700
                                                            Los Angeles, California 90067
12                                                          Telephone: (310) 494-6500
13                                                          F. Jason Seibert, Esq.
                                                             (Pro Hac Vice application forthcoming)
14                                                          E-Mail: Jason@seibert-law.com
                                                            SEIBERT LAW
15                                                          6007 Greenway Manor Lane
                                                            Spring, Texas 77373
16                                                          Telephone: (971) 235-5764
17                                                          Attorneys for Defendant David C. Silver
18

19
                                          CERTIFICATE OF SERVICE
20
               I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk of
21     Court on this 12th day of June 2019 by using the CM/ECF system and that a true and correct copy
       will be served via electronic mail to: RYAN M. LAPINE, ESQ. and JOSHUA H. HERR, ESQ.,
22     PIERCE ROSENFELD, MEYER & SUSSMAN, LLP, Counsel for Plaintiffs, 232 North Canon Drive, Beverly
       Hills, CA 90210-5302; E-mail: RLapine@rmslaw.com; JHerr@rmslaw.com.
23

24                                                              /s/ Brandon S. Reif
                                                                     BRANDON S. REIF
25

26

27

28


                                                            2             Case No. 2:19-cv-04237-SVW-PJW
